Citation Nr: 1539493	
Decision Date: 09/15/15    Archive Date: 09/24/15

DOCKET NO.  11-00 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for a right knee disability.

2.  Entitlement to an initial evaluation in excess of 10 percent for status post right bunionectomy. 

3.  Entitlement to an initial evaluation in excess of 10 percent for status post left bunionectomy. 

4.  Entitlement to an initial evaluation in excess of 10 percent for a left wrist disability. 

5.  Entitlement to an initial evaluation in excess of 10 percent for a shin splint of the left lower leg. 

6.  Entitlement to an initial compensable evaluation for hypopigmentation of the left arm, secondary to steroid injection.


REPRESENTATION

Veteran represented by:	AMVETS


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel


INTRODUCTION

The Veteran had active service from February 1996 to December 2004. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine. 

These matters were previously before the Board in May 2014, at which time the Board denied a claim of service connection for a right hip disorder and remanded the present increased ratings claims for additional development.  


FINDINGS OF FACT

1.  The Veteran's right knee disorder is productive of painful motion and weakness but not productive of ankylosis, actual or functional flexion limited to 45 degrees, actual or functional extension limited to 10 degrees, dislocated cartilage with frequent episodes of locking, pain, and effusion into the joint, impairment of the tibia and fibula, or genu recurvatum; there is no objective evidence of instability of the right knee joint.

2.  The Veteran's left leg shin splints have been manifested at most as a slight disability of the left knee and leg.

3.  The Veteran's status post bunionectomy of the left foot is productive of surgical resection of the metatarsal head; a moderately severe foot injury is not shown. 

4.  The Veteran's status post bunionectomy of the right foot is productive of surgical resection of the metatarsal head; a moderately severe foot injury is not shown.

5.  The Veteran's service-connected left wrist disability is manifested by pain, stiffness, reduced strength, and limitation of motion; there is no evidence of ankylosis.

6.  The Veteran's hypopigmentation of the left upper arm is productive of a skin disorder involving less than 5 percent of the entire body and less than 5 percent of exposed area, and no more than topical therapy is required; there is no evidence of involvement of the head, face, or neck, or of actual scars, or that intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs has been required.


CONCLUSIONS OF LAW

1. The criteria for an initial evaluation in excess of 10 percent for degenerative joint disease of the right knee have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.45, 4.71a, Diagnostic Codes 5003, 5024, 5260, 5261 (2014).

2.  The criteria for an initial rating in excess of 10 percent for left leg shin splints have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.14, 4.40, 4.40-4.45, 4.59, 4.71a, Diagnostic Code 5262 (2014).

3.  The criteria for an initial disability rating in excess of 10 percent for status post bunionectomy of the left foot have not been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5280, 5284 (2014).

4. The criteria for an initial disability rating in excess of 10 percent for status post bunionectomy of the right foot have not been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5280, 5284 (2014).

5.  The criteria for an initial rating in excess of 10 percent for a left wrist disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a including Diagnostic Code 5215 (2014).

6.  The criteria for an initial compensable disability rating for hypopigmentation of the upper arm have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 4.118, Diagnostic Codes 7801 to 7806 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Veteran has been provided notice letters throughout the appeal that address all notice elements required.  There has been no allegation of notice error in this case.  See Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009).

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Service treatment records are associated with claims file.  All post-service medical treatment records identified by the Veteran have also been obtained.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  The Veteran has been provided relevant VA examinations, which are adequate for the purposes of the instant appeal.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Finally, the has been substantial compliance with all development previously ordered by the Board.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Law and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4. The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. 38 C.F.R. § 4.7. 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41. Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings. 

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  In Fenderson, the Court also discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Fenderson at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements. The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled. 38 C.F.R. §§ 4.10, 4.40, 4.45 (2014). VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use. DeLuca v. Brown, 8 Vet. App. 202 (1995).

Recently, the Court clarified that, although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded. See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Instead, in Mitchell, the Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45). Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above. Therefore, in rating the severity of a joint disability, VA must determine the overall functional impairment due to these factors. 

The intent of the Rating Schedule is to recognize painful motion with joint or periarticular pathology as productive of disability. It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59.




Right knee and left lower leg

The Veteran contends that her right knee disorder and left lower leg shin splints warrant higher initial ratings than currently assigned.  

An August 2006 x-ray of the left tibia and fibula showed no acute skeletal abnormality.  

The Veteran underwent a VA examination in October 2007.  She reported injuring her right meniscus during service and as a result she experiences pain, swelling, and discomfort. She also reported buckling and locking, but no instability, incapacitating episodes, flare-ups, or interference with her job or daily activities.  

A physical examination of her knee showed slight effusion.  Range of motion was 0 to 140 degrees with pain at the end of the range.  Pain was over the medial joint line.  There was no instability to varus, valgus, anterior, or posterior stressing.  Motor strength was 5/5.  

The Veteran appeared at a RO hearing in April 2010.  She testified that her right knee locks up or gives way, causing her to fall.  She also stated that she has trouble with stairs and on even ground and she wears a brace daily.  She also has constant pain and numbness due to her left leg shin splint. 

A May 2010 x-ray showed a normal right knee and a normal left tibia and fibula.  A June 2010 physical therapy record shows the Veteran reported knee pain and occasional giving out of the right knee.  

At the July 2010 VA examination, the Veteran reported ongoing difficulties with her right knee and left lower leg disorders.  She occasionally wore a knee brace for walking. She reported giving way, instability, pain, stiffness, weakness, decreased speed of joint motion, fatigueability, and lack of endurance. No deformity, incoordination, or episodes of dislocation or subluxation were reported.

A physical examination showed range of motion of the right knee was from 0 to 95 degrees, with objective evidence of pain on active motion.  The examiner found crepitus, tenderness, pain, guarding, and subpatellar tenderness.  Instability, grinding, or meniscus abnormality was not found.

Range of motion for her left leg was from 0 to 140 degrees with no objective evidence of pain with active motion.  Other significant findings of the left leg included: "anterior left lower leg shows tenderness to palpation along the tibial surface at the lower 1/3 of the bone. No bony deformity or other abnormality of the left leg noted. Light touch and pinprick sensation intact to the left lower extremity."

In a February 2011 statement, the Veteran's spouse stated that her right knee locks up or goes to the side, knocking her down on many occasions.  He has also noticed that she walks slower than in the past.  The Veteran wears a stabilizing brace on her knee.  He also stated that she has a lump and throbbing pain on her left lower leg.  

At the Veteran's June 2014 VA examination, the examiner noted a diagnosis of right knee strain and left lower leg shin splints.  The Veteran reported that she experiences right knee and left lower leg pain.  Flare-ups occur when walking.  

Range of motion of the right knee was 0 to 90 degrees, with pain beginning at 75 degrees.  Range of motion of the left knee was 0 to 95 degrees with pain at 95 degrees.  After repetitive motion, she was limited to 75 degrees of flexion on the right but had no additional limitation on the left.  The Veteran had functional loss on both sides due to weakened movement, pain on movement, and disturbance of locomotion.  There was tenderness to palpation of the left knee.  Muscle strength testing was 4/5 for flexion and 5/5 for extension, bilaterally.  Joint stability testing was normal with no evidence of recurrent patellar subluxation or dislocation.  

X-rays studies were performed due to a painful lump on the fibula, but no fractures, malalignment, or destructive lesions were noted and no radiographic osseous abnormality to correspond to palpable abnormality of the fibula.  Soft tissue was normal.  An x-ray of the right knee was normal.

The functional impact of the Veteran's right knee and left lower leg disorders affect extensive ambulation.  The examiner opined that pain and weakness could significantly limit functional ability during flare-ups, or when the joint is repeatedly used over a period of time.  Additional limitation due to pain and weakness is feasible and likely to occur; however, it was not possible for the examiner to determine the actual decrease of additional range of motion loss, as an examiner must be present to objectively measure those losses during a flare-up.  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to an increased rating for her right knee disorder based on limitation of motion. However, she is entitled to a separate 10 percent rating under Diagnostic Code 5257 for instability. 

VA General Counsel held in VAOPGCPREC 23-97 that a Veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, provided that a separate rating must be based upon additional disability. When a knee disorder is already rated under Diagnostic Code 5257, the Veteran must also have limitation of motion under Diagnostic Code 5260 or 5261 in order to obtain a separate rating for arthritis. If the Veteran does not at least meet the criteria for a zero percent rating under either of those codes, there is no additional disability for which a rating may be assigned. 

In this case, the Veteran's service-connected right knee disability is currently assigned a 10 percent evaluation, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5024-5260. 

Diagnostic Code 5024 states that disorders under this code are to be rated as degenerative arthritis on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints affected, which, in this case, would be Diagnostic Codes 5260 (limitation of flexion of the leg) and 5261 (limitation of extension of the leg). 

The Veteran is currently assigned a 10 percent rating under Diagnostic Code 5024, which contemplates arthritis and painful motion. There is no x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations. Thus, an increased evaluation is not warranted under Diagnostic Code 5024.

Under Diagnostic Code 5260, a noncompensable evaluation is contemplated for flexion limited to 60 degrees. A 10 percent disability evaluation is assigned when flexion is limited to 45 degrees, and a 20 percent disability evaluation is warranted when flexion is limited to 30 degrees. A 30 percent disability evaluation is assigned when flexion is limited to 15 degrees, which is the maximum evaluation available under Diagnostic Code 5260. 

Under Diagnostic Code 5261, a noncompensable evaluation is assigned for extension limited to 5 degrees, and a 10 percent disability evaluation is contemplated for extension limited to 10 degrees. When there is limitation of extension to 15 degrees, a 20 percent disability evaluation is warranted. A 30 percent rating will be assigned for extension limited to 20 degrees, and a 40 percent rating is contemplated for limitation of extension to 30 degrees. A 50 percent disability evaluation is warranted for extension limited to 45 degrees.

The regulations provide that the normal range of motion of the knee is zero degrees on extension to 140 degrees on flexion. 38 C.F.R. § 4.71, Plate II. 

The Veteran was assigned a 10 percent evaluation based upon painful or limited motion of the right knee.  Although the Veteran's flexion was, at worst, limited to 75 degrees of flexion, the 10 percent rating contemplates the pain, weakness, and difficulty of location, in accordance with DeLuca.  In order to warrant a higher evaluation, the Veteran must have the functional equivalent of limitation of flexion to 30 degrees. See 38 C.F.R. § 4.7.  Although the Veteran had some limitation of motion on VA examination in July 2010 (flexion to 95 degrees with pain at the end of the range) and June 2014 (flexion to 75 degrees with objective evidence of pain at the end of the range), the limitation of flexion fell far short of that required for a 20 percent disability rating under Diagnostic Code 5260. Thus, even when the Veteran's greatest restriction of flexion is considered along with the effect of pain and repetitive motion, the evidence shows that she retained greater remaining function than 45 degrees of flexion of the right knee for the entire period on appeal. 

In considering the criteria of Diagnostic Code 5261, the Veteran demonstrated full extension to zero degrees throughout the period on appeal. As such, the Veteran has not been shown to have met the criteria for a higher or separate evaluation under Diagnostic Code 5261.

Finally, the Board has considered whether a separate evaluation is warrated based on instability of the right knee.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257.  In this regard, the Veteran reported buckling in October 2007, giving way in April and June 2010, instability and giving way at the July 2010 VA examination, and instability in February 2011.  She has also consistently endorsed the use of a knee brace for stability. 

However, despite the Veteran subjective symptomatology, the objective medical evidence of record does not show instability of the right knee.  In this regard, the October 2007 VA examiner found no instability to varus, valgus, anterior, or posterior stressing, the June 2010 examiner found no instability, and the June 2014 examination showed normal joint stability testing.  Thus, while the Veteran is competent to report symptoms she has experienced, her lay reports are outweighed by the competent medical evidence which has specifically found there to be no instability of the right knee joint.

The Board also finds that Diagnostic Code 5256 (ankylosis), Diagnostic Code 5258 (dislocation of semilunar cartilage), Diagnostic Code 5259 (symptomatic removal of semilunar cartilage), Diagnostic Code 5262 (impairment of the tibia and fibula) and Diagnostic Code 5263 (genu recurvatum) are not applicable here, as the evidence does not show that the Veteran has any of these manifestations. Therefore, a separate or higher rating is not warranted under Diagnostic Codes 5256, 5258, 5259, 5262, and 5263. 

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca. However, as noted above, the DeLuca criteria have already been considered in assigned the current 10 percent rating, as the Veteran does not meet the criteria for a 10 percent rating based on limitation of flexion alone.  An increased evaluation in excess of 10 percent for the Veteran's right knee disability is not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are supported by pathology consistent with the separate 10 percent ratings, and no higher, for the entire appeal period. In this regard, the Board observes that the Veteran complained of pain on numerous occasions. However, the effect of the pain in the Veteran's right knee is contemplated in the assigned 10 percent disability evaluations contemplating painful limitation of motion and instability. The Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased evaluation for this time period. Notably, the Court has held that pain alone does not constitute functional loss under VA regulations that evaluate disabilities based upon loss of motion. Mitchell, supra. 

Based on the foregoing, the Board finds that the preponderance of the evidence is against a higher or separate evaluation for the right knee disability under the relevent diagnostic codes, as discussed above.

Regarding the Veteran's left leg shin splints; the Board finds that a rating in excess of 10 percent is not warranted.  The Veteran is presently rated at 10 percent under Diagnostic Code 5262.  

The Veteran's left leg shin splints have been rated under Diagnostic Code 5262, which provides for a 10 percent rating for malunion with slight knee or ankle disability, a 20 percent rating for malunion with moderate knee or ankle disability, a 30 percent rating for malunion with marked knee or ankle disability, and a 40 percent rating is warranted for nonunion with loose motion requiring a brace.  38 C.F.R. § 4.71a, Diagnostic Code 5262 (2014).

The words slight, moderate, and severe as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2014).  It should also be noted that use of terminology such as severe by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2014).  

The Board observes in passing that "slight" is defined as "small in size, degree, or amount; of small importance."  See Webster's New World Dictionary, Second College Edition (1999), 1038.  "Moderate" is defined as "of average or medium quantity, quality, or extent."  Id.  at 704.  "Severe" is generally defined as "extremely intense."  Id. at 1012.

Based on the evidence, the Board finds that a rating in excess of the current 10 percent evaluation for left leg shin splits is not warranted.  There is no evidence that the Veteran's left leg and knee impairment is commensurate with a moderate disability.  The evidence reflects that her range of motion of the left knee is limited to 95 degrees at worst, which would not other warrant a compensable rating for limitation of motion of the knee.  The records show pain which affects ambulation, but no additional disability was noted.  As there are no other impairments, an evaluation in excess of the 10 percent evaluation is denied.   See supra 38 C.F.R. § 4.71a, Diagnostic Code 5262 (2014).

The Board has considered whether a higher or separate evaluation is warranted under any other diagnostic code.  However, as the evidence of record does not demonstrate that the Veteran has ankylosis, recurrent subluxation or lateral instability, dislocated semilunar cartilage, the removal of semilunar cartilage, or functional limitation more nearly approximating flexion limited to 45 degrees or extension limited to 10 degrees, she is not entitled to higher evaluations under Diagnostic Codes 5256, 5257, 5258, 5258, 5259, 5260, 5261.  There is simply no evidence of such manifestations.  

As the preponderance of the evidence is against the claim for an increased rating, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Bilateral foot disorder

The Veteran contends that her bilateral foot disorders, status post bunionectomies warrant ratings in excess of the 10 percent evaluations currently assigned.  

VA treatment records show that the Veteran underwent bilateral bunionectomies during service.  During that surgery, a portion of the metatarsal head was resected.  

A September 2005 VA examination showed that the Veteran reported complaints of pain and stiffness in her feet.  

The Veteran testified at an RO hearing in April 2010 that her toes lock up and she has pain due to her status post bilateral bunionectomies.  

A VA examination of the feet was conducted in July 2010.  The Veteran reported that she had bilateral bunionectomies and continues to experience pain in her feet since that time.  The Veteran reported symptoms of pain, swelling, stiffness, fatigability, weakness, and lack of endurance. She was unable to stand for more than a few minutes, but was able to walk a quarter mile.  No assistive devices were needed.  

An objective examination shower painful motion and tenderness in the great toe, with no evidence of swelling, instability, weakness, or abnormal weight bearing.  Normal range of motion was noted using a goniometer with mild stiffness at the great toe MTP joint.  

The Veteran's spouse submitted a statement in February 2011 in which he stated that the Veteran's big toe locks into place and she is sometimes unable to wiggle or bend it.  He also noted that she is in pain when it is cold outside.

A February 2014 x-ray of the right foot showed post-surgical changes, right first metatarsal osteotomy.  

The Veteran underwent a VA examination in June 2014.  The VA examiner noted that the Veteran had bilateral bunionectomies (right foot in 1998 and left foot in 2001).  Current symptoms include big, painful toes daily and curling upwards.  She stated that she had flare-ups of pain in the mornings and with ambulation.  As a result of the pain, she has the functional limitation of less ambulation.  

The examiner characterized the Veteran's foot injuries as being of moderate severity due to pain, weakened movement, pain on weight-bearing, disturbance of locomotion, and lack of endurance.  The disorders do not compromise weight bearing or require arch supports, orthotic inserts, or shoe modifications.

After review of the evidence of record, the Board finds that the evidence does not support the assignment of a rating in excess of 10 percent for status post bilateral bunionectomies.  The Veteran reported pain on use and the evidence showed she had x-ray evidence of an osteotomy of the metatarsal head.  However, there was no objective evidence of marked deformity, accentuated pain on manipulation or use, swelling on use, or characteristic callosities, necessary to warrant an increased rating. 

The Board disagrees with the Veteran's claim that she warrants more than the current evaluations for these disabilities because her 10 percent ratings are the maximum schedular ratings for each disability, absent other foot injuries. 

She is currently evaluated under Diagnostic Code 5280 for hallux valgus. As noted, 10 percent is the highest evaluation provided.  Diagnostic Code 5284, other foot injuries, provides a 20 percent rating for other foot injuries, moderately severe, and a 30 percent rating for other foot injuries, severe. No other Diagnostic Code for the foot provides for a rating in excess of 10 percent and is appropriate. A higher rating under Diagnostic Code 5284 is also not warranted, as the Veteran's foot disabilities are not due to injury and Diagnostic Code 5280 best represents the post-surgical condition of the Veteran's feet.

Additionally, because Diagnostic Code 5280 is not based on limitation of motion and the Veteran is receiving the maximum schedular rating available to each foot under Diagnostic Code 5280, the provisions of 38 C.F.R. §§ 4.40 and 4.45, with respect to pain, do not apply. See Johnson v. Brown, 9 Vet. App. 7, 11 (1996); Johnston v. Brown, 10 Vet. App. 80, 84-85 (citing 38 C.F.R. § 4.40).

As the preponderance of the evidence is against the claim for an increased rating, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert, supra.

Left wrist

The Veteran contends that a higher rating in excess of 10 percent is warranted for her left wrist disability.  The Veteran underwent surgery to repair a left lunotriquetral ligament tear during service.

X-rays taken of the left wrist in August 2006 and May 2010 were normal.  

A VA examination was conducted in October 2007.  She reported pain and clicking in her left wrist with no incapacitating episodes or flare-ups or interference with daily activities, although there was interference with her employment as an administrative assistant as she feels pain while typing.  A physical examination of her left wrist showed no cellulitis, swelling, or deformities, but clicking or crepitus was noted with motion of the wrist.  Range of motion was dorsiflexion from 0 to 65 degrees, flexion from 0 to 80 degrees, radial deviation from 0 to 20 degrees, and ulnar deviation from 0 to 45 degrees with pain at the ends of all ranges.  Grip strength was reduced secondary to pain.  

At her April 2010 RO hearing, the Veteran testified that her left wrist disability causes her to be unable to hold things for extended periods of time, fold items, and wash her hair.  Due to the weak grip, she drops items.  She also experiences constant stabbing pain.  

A June 2010 physical therapy record shows the Veteran had no obvious swelling or muscle atrophy.  There was pain with palpation and the Veteran was able to extend the wrist to 35 degrees with pain.  She complained of pain with all functional activity.

The Veteran underwent a VA examination in July 2010. She complained of ongoing difficulties with her wrist and stated that she wears a cock-up wrist splint at night and a soft thumb spica splint through the day.  She stated that it is a constant condition and denied flare-ups.

A physical examination showed no deformity, giving way, instability, incoordination, dislocation or subluxation, locking, or effusions.  The examiner noted pain, stiffness, weakness, decreased speed of joint motion, fatigueability, lack of endurance, and tenderness.  Range of motion of the left wrist was dorsiflexion from 0 to 50 degrees, left palmar flexion from 0 to 45 degrees, left radial deviation from 0 to 15 degrees, and left ulnar deviation from 0 to 30 degrees.  

In a February 2011 statement, the Veteran's husband stated that her left wrist disorder causes it to be difficult for her to cook, fold clothes, wash her hair, or hold onto items.  He has to assist her with these tasks.  He stated that the Veteran wears a brace on her left wrist daily. 

The Veteran underwent a VA examination of her left wrist in June 2014.  She reported daily pain, decreased range of motion, decrease in grip and strength.  Flare-ups occur with repetitive motion.  Range of motion testing showed palmar flexion to 35 degrees and dorsiflexion to 20 degrees.  After repetitive use, the Veteran was additionally limited to 30 degrees of palmar flexion.   The examiner noted less movement than normal, weakened movement, excess fatigability, and pain on movement and palpation.  Muscle strength testing showed flexion was 3/5 and extension was 2/5.  The Veteran had no ankylosis of the wrist and the examiner opined that her functional impairment is not of such an extremity that no effective function remains that would be equally well served by amputation with a prosthesis.   Functionally, the left wrist disability interferes with typing, repetitive use, lifting, and grasping.  

Pursuant to the rating criteria for the wrist, the Veteran's service-connected left wrist disability is rated at 10 percent disabling for painful.  38 C.F.R. § 4.71a, Diagnostic Code 5215 (2014).  A 10 percent rating is warranted for limitation of motion of the wrist (major or minor), such that dorsiflexion is less than 15 degrees or palmar flexion is limited in line with the forearm.  Id.  10 percent is the maximum rating available under this Diagnostic Code.

A higher rating under Diagnostic Code 5214 for ankylosis of the left wrist is not warranted as the record does not show that the Veteran had ankylosis of the left wrist and she demonstrated range of motion of the left wrist at each VA examination and at VA outpatient treatment sessions.  See 38 C.F.R. § 4.71a.

The Board has considered the Veteran's lay statements regarding pain, reduced strength, and range of motion of her left wrist, but finds that she is currently compensated for her disability in accordance with the Schedule and has not provided lay evidence of symptoms that would warrant a higher rating.  

For these reasons and bases discussed above, and after fully considering all the lay and medical evidence regarding this service-connected disability for the entire rating period, the Board finds that the evidence is against an initial disability rating in excess of 10 percent for a left wrist disability.   38 C.F.R. §§ 4.3, 4.7. 

Hypopigmentation of the skin

The Veteran contends that her service-connected skin hypopigmentation of the left upper arm warrants a compensable rating.  

The Veteran underwent a VA examination in January 2006.  She reported that during service, she received a shot of steroids in her left upper arm and developed hypopigmentation as a result.  An examination revealed a 2 by 8 cm area of patchy complete hypopigmentation in the left upper, outer arm.  The examiner noted that this affects less than one percent of the total body area with no exposed areas being affected.  

At a RO hearing in April 2010, the Veteran testified that her skin color changed above her elbow where she received a steroid shot.  Due to the hypopigmentation, she wears long sleeves, even during the summer. She also stated that she lacks sensitivity in that area, and develops itchy bumps around it.

At a VA examination in July 2010, the examiner noted hypopigmentation of the left arm.  Specifically, he found that the Veteran's "left upper arm shows small scattered areas of hypopigmentation just above the elbow on the anteromedial aspect. The area broadly measures approximately 6.5cm in length by 1.5cm at the widest point. Within this region, the skin is lighter in complexion in three patches but not completely hypopigmented. No tenderness or skin breakdown noted." A September 2010 addendum indicated that the skin condition affects less than 5 percent of the total skin area and does not involve exposed skin.  

In a February 2011 statement, the Veteran's spouse stated that she has discoloration of her arm that is itchy and causes her embarrassment. 

The Veteran underwent a VA examination in June 2014.  The examiner diagnosed vitiligo and noted that the Veteran shows a small area of the left anterior distal aspect of the humerus that has an irregular shape and border of the mild hypopigmentation.  The Veteran complained of itching with sun exposure.  

Her skin disorder causes no scarring of the head, face, or neck and she has no benign or malignant skin neoplasms or other systemic manifestations such as fever, weight loss, or hypoproteinemia.  The Veteran does not treat her skin disorder with oral or topical medications in the past 12 months.  The Veteran has not had any debilitating or non-debilitating episodes of urticaria, primary cutaneous vasculitis, erythema multiforme, or toxic epidermal necrolysis in the past 12 months. The examiner further noted that no exposed areas were affected by her vitiligo and less than five percent of her entire body was affected.  

The Veteran's service-connected hypopigmentation of the upper arm is evaluated pursuant to the criteria found at 38 C.F.R. § 4.118, Diagnostic Code 7819-7806 (2008) as analogous to dermatitis.  The evidence does not suggest that the skin disorder of the hands manifests with any actual scars.  See 38 C.F.R. § 4.118, Diagnostic Code 7819-7806.  

Under this Code, a noncompensable rating is warranted if less than five percent of the entire body or less than five percent of exposed areas are affected, and; no more than topical therapy was required during the past twelve-month period.  A 10 percent rating is warranted if at least five percent, but less than 20 percent, of the entire body, or at least five percent, but less than 20 percent, of exposed areas are affected, or; if intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of less than six weeks during the past twelve-month period.  A 30 percent rating is warranted if 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or; if systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of six weeks or more, but not constantly, during the past twelve-month period.  A 60 percent rating is warranted if more than 40 percent of the entire body or more than 40 percent of exposed areas are affected, or; if constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs were required during the past twelve-month period. 

(The Board notes that revised provisions for evaluating scars were enacted effective October 23, 2008.  The new regulation provides that the revised provisions are applicable only to claims received on or after October 23, 2008.  Because the Veteran filed her original claim before that date, and as she has not requested consideration under the amended criteria, the newest revisions do not apply in her case.  73 Fed. Reg. 54,708 (Sept. 23. 2008).  Rather, her claim will be considered solely under the criteria effective set forth above as of the date of the claim.) 

At most, the involvement of the patch on the upper arm amounts to less than five percent of total body area and no exposed area.  At the VA examinations in January 2006, July 2010, and June 2014, there was no scar or signs of skin disease present, and the condition was found to be asymptomatic.  There is also no evidence of any systemic therapy such as corticosteroids or other immunosuppressive drugs required during any period.  Id.  

The Board has considered the Veteran's lay statements regarding itchiness and embarrassment, but finds that she is currently compensated for her disability in accordance with the Schedule and has not provided lay evidence of symptoms that would warrant a higher rating.  

The preponderance of the evidence is against the claim for entitlement to a compensable disability rating for hypopigmentation of the upper arm and entitlement to a compensable disability rating is not warranted.

Extraschedular ratings

The Board has considered the provisions of 38 C.F.R. § 3.321(b)(1). However, in this case, the Board finds that the record does not show that the Veteran's disabilities are so exceptional or unusual as to warrant the assignment of higher ratings on an extra-schedular basis. See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. See Thun v. Peake, 22 Vet. App. 111 (2008). In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability. If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required. Id.; see also VAOGCPREC 6-96 (Aug. 16, 1996). Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities are inadequate. A comparison between the level of severity and symptomatology of the Veteran's assigned evaluations with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology. As discussed above, there are higher evaluations available for the Veteran's disabilities under the various relevant diagnostic codes, but the Veteran's disabilities are not productive of such manifestations. Furthermore, the Veteran's complaints of pain and limitation of function are contemplated in the rating criteria that address the service-connected orthopedic disorders and her complaints of itchiness have been considered in rating the skin disorder.  As such, it cannot be said that the available schedular evaluations for this disability are inadequate.

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected disabilities under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met. Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun, supra.

Lastly, the Board finds that a claim for a total disability rating based on individual unemployability due to service-connected disability (TDIU) was not raised by the Veteran or evidence of record.  While the Veteran has offered testimony regarding the impact of her disabilities on her employment, a July 2013 treatment record indicated that the Veteran had been a student for the prior three years and was seeking employment.  At no point does the record show that the Veteran alleged unemployability due to her disabilities. Therefore, the Board finds that the issue of entitlement to TDIU is not reasonably raised in this matter. See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).








ORDER

An initial evaluation in excess of 10 percent for a right knee disability is denied.

An initial evaluation in excess of 10 percent for status post right bunionectomy is denied. 

An initial evaluation in excess of 10 percent for status post left bunionectomy is denied. 

An initial evaluation in excess of 10 percent for a left wrist disability is denied. 

An initial evaluation in excess of 10 percent for a shin splint of the left lower leg is denied. 

An initial compensable evaluation for hypopigmentation of the left arm, secondary to steroid injection is denied.




______________________________________________
CHRISTOPHER MURRAY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


